                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA,                                                     HEARING MINUTES Sealed: No
            Plaintiff,                                                        Case No.: 19-sm-21-KEM
      vs.                                                              Presiding Judge: KELLY K. E. MAHONEY, CHIEF
                                                                                        MAGISTRATE
FERNANDO BARTOLO FRANCISCO,                                               Deputy Clerk: des
           Defendant.                                            Official Court Record: FTR Gold        Contract?
                                                                  Contact Information:
Date: 9/03/2019    Start:   3:21 PM      Adjourn:     3:24 PM     Courtroom:
Recesses:                                                  Time in Chambers:                                     Telephonic?
Appearances:    Plaintiff(s):   AUSA Kevin Fletcher
              Defendant(s):     Douglas Roerich (defendant personally present)
             U.S. Probation:
                 Interpreter:                                        Language:                      Certified:          Phone:
TYPE OF PROCEEDING:         INITIAL APPEARANCE:                 AND/OR        ARRAIGNMENT:
                                                                     Contested?            Continued from a previous date?
                     Was defendant Mirandized?
                             Defendant pleaded
                    Counsel: Retained:       or         Appointed:            FPD/CJA Panel:
                                                               Did defendant provide financial affidavit?
                    Did the government move for detention?                  Was the defendant detained?
                            Detention hearing:
                      Witness/Exhibit List is
                    The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                    with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
                    Miscellaneous: Court not able to reach scheduled TIP interpreter. Hearing will be rescheduled.




                                                                                                                 Page 1 of 1

                  Case 1:19-sm-00021-KEM Document 8 Filed 09/03/19 Page 1 of 1
